Exhibit 10.2
THIS CHATTEL PAPER IS SUBJECT TO A SECURITY INTEREST IN FAVOR OF THE CIT
GROUP/BUSINESS CREDIT, INC., AS AGENT FOR ITSELF AND OTHER LENDERS. FURTHER
ENCUMBRANCE OR ASSIGNMENT OF THIS CHATTEL PAPER VIOLATES THE RIGHTS OF THE CIT
GROUP/BUSINESS CREDIT, INC. AND SUCH OTHER LENDERS.
PROMISSORY NOTE
(DEED OF TRUST NOTE)

          $645,000.00   Midland, Texas   December 31, 2008

     FOR VALUE RECEIVED, the undersigned, PROPANE DIRECT ENTERPRISES, LLC, a
Texas limited liability company, whose address is 505 N. Big Spring, Suite 101,
Midland, Texas 79701 (“Borrower”) hereby promises to pay to the order of UNITED
FUEL & ENERGY CORPORATION, a Texas corporation (“Lender”) the principal sum of
SIX HUNDRED FORTY-FIVE THOUSAND AND 00/100 DOLLARS ($645,000.00), with interest
on the unpaid principal balance thereof from date hereof until maturity at the
rate hereinafter provided, both principal and interest payable as hereinafter
provided in lawful money of the United States of America at Lender’s offices at
1800 W. Katella Ave., Suite 102, Orange, California, 92867, or at such other
place as from time to time may be designated by the holder of this Note.
     The unpaid principal of this Note from time to time outstanding shall bear
interest prior to maturity at a per annum rate equal to (i) the London Interbank
Offered Rate (defined below), plus (ii) four percent (4.0%). “London Interbank
Offered Rate” means the rate per annum, determined by Lender in accordance with
its customary procedures utilizing such electronic or other quotation sources as
it considers appropriate, at which U.S. dollar deposits are offered in the
London interbank market at or about 11:00 a.m. (London time) two (2) Business
Days prior to the commencement of the applicable Interest Period (the “Index”).
The Index is not necessarily the lowest rate charged by Lender on its loans. If
the Index becomes unavailable during the term of this loan, Lender may designate
a substitute index after notifying Borrower. The interest rate change will not
occur more often than each Interest Period. “Interest Period” means
(i) initially, the period commencing on the last day of the Initial Interest
Period (defined below), and ending one (1) month thereafter, and (ii) thereafter
each one (1) month period commencing on the last day of the next preceding
Interest Period. “Initial Interest Period” means the period commencing on the
date of this Note and ending on February 1, 2009. The interest rate on this Note
during the Initial Interest Period shall be based on an a Interest Period of one
(1) month although the actual number of days constituting the Initial Interest
Period may be more or less. Borrower understands that Lender may make loans
based on other rates as well. All calculations of interest chargeable under this
Note shall be made on the basis of actual days elapsed (including the first day
but excluding the last) and a year of 360 days, unless such calculations would
result in a rate in excess of the Highest Lawful Rate, in which case interest
shall be calculated on the basis of actual days elapsed and a year of 365 or
366 days, as appropriate. NOTICE: Under no circumstances will the interest rate
on this Note be more than the Highest Lawful Rate.
     Commencing on February 1, 2009, and continuing on the 1st day of each month
thereafter prior to maturity, the principal of this Note shall be due and
payable in monthly installments of $10,573.77 each on the first day of the month
until scheduled maturity, and interest on the unpaid principal balance of this
Note shall be payable as it accrues on the same dates as and in addition to the
installments of principal. On January 31, 2014, the then unpaid principal
balance of this Note and all accrued and unpaid interest on this Note shall be
finally due and payable in full, without presentment, demand, protest or any
other notice of any kind, all of

1



--------------------------------------------------------------------------------



 



which are hereby expressly waived. All payments on this Note shall be applied
first to accrued interest and then to principal.
     This Note is not a revolving line of credit, and the total amount of all
advances hereunder shall not exceed $645,000.00.
     All past due principal and/or interest or installments thereof shall bear
interest from maturity at the Highest Lawful Rate. For so long as any Event of
Default exists under this Note or under any of the other Loan Documents
(hereinafter defined), regardless of whether or not there has been an
acceleration of the indebtedness evidenced by this Note, and at all times after
the maturity of the indebtedness evidenced by this Note (whether by acceleration
or otherwise), and in addition to all other rights and remedies of Lender
hereunder, interest shall accrue on the outstanding principal balance hereof at
the Highest Lawful Rate, and such accrued interest shall be immediately due and
payable. “Highest Lawful Rate” means the maximum interest rate permitted under
applicable law.
     This Note is secured, inter alia, by the (i) Deed of Trust, Assignment of
Leases, Security Agreement and Financing Statement (2.97 Acre Tract) of even
date herewith in favor of Lender evidencing a security interest in certain real
property described therein, (ii) Deed of Trust, Assignment of Leases, Security
Agreement and Financing Statement (1.50 Acre Tract) of even date herewith in
favor of Lender evidencing a security interest in certain real property
described therein, and (iii) Deed of Trust, Assignment of Leases, Security
Agreement and Financing Statement (1.39 Acre Tract) of even date herewith in
favor of Lender evidencing a security interest in certain real property
described therein (collectively and individually, the “Deed of Trust”) to which
Deed of Trust reference is here made for such descriptions of the property
covered thereby and the nature and extent of the security and the rights and
powers of the holder of this Note in respect of such security. Subject to the
terms of the Loan Documents, upon the failure to pay any installment of the
principal of or interest on this Note as above promised or upon the occurrence
of an Event of Default or default specified in this Note, any Deed of Trust, or
any other Loan Document, the holder of this Note or any part thereof shall have
the option of declaring the principal balance hereof and the interest accrued
hereon to be immediately due and payable. The term “Loan Documents” shall mean
this Note, the Deed of Trusts, and any other instrument or agreement executed in
connection with this Note, including but not limited to, (i) each Personal
Guaranty executed by Tom Kelly, Brock Hardy, and Max Hardy of even date
herewith, and (ii) Limited Guaranty executed by Michael Montgomery of even date
herewith.
     Borrower shall have the right to prepay, without penalty, at any time and
from time to time prior to maturity, all or any part of the unpaid principal
balance of this Note and/or all or any part of the unpaid interest accrued to
the date of such prepayment, provided that any such principal thus paid is
accompanied by accrued interest on such principal. All prepayments of principal
shall be applied in the inverse order of maturity.
     1. Initial Advance. The obligation of Lender to make the initial advance
hereunder shall be subject to satisfaction of each of the following conditions
precedent:
     (a) There shall have been executed, where appropriate, and delivered by
Borrower and any guarantors (and/or any other requisite party thereto) executed
Loan Documents and such other documents or instruments as Lender may reasonably
require.
     (b) No Material Adverse Change shall have occurred in the financial
condition, assets or business prospects of Borrower or any guarantor.

2



--------------------------------------------------------------------------------



 



     2. Representations and Warranties. In order to induce Lender to enter into
this Note, Borrower represents and warrants to Lender as of the date hereof,
which representations and warranties shall survive the delivery of the Notes, as
follows:
     (a) Existence and Authority. Borrower is a limited liability company duly
organized, legally existing and in good standing under the laws of the State of
Texas. Borrower is duly qualified in all other jurisdictions wherein its
operations, transaction of business or ownership of property makes such
qualification necessary.
     (b) Powers. Borrower is duly authorized and empowered to execute and
deliver this Note, the other Loan Documents and all other instruments referred
to or mentioned herein to which it is a party, and all action (limited liability
company or otherwise) on Borrower’s part requisite for the due creation,
issuance and delivery of the Notes and the due execution and delivery of this
Note and the other Loan Document to which it is a party has been duly and
effectively taken. This Note is, and the other Loan Documents when duly executed
and delivered will be, legal, valid and binding obligations of Borrower, to the
extent it is a party thereto, enforceable in accordance with their terms
(subject to any applicable bankruptcy, insolvency or other laws generally
affecting the enforcement of creditors’ rights). The Loan Documents do not
violate any provisions of Borrower’s certificate of formation, company agreement
or other governing documents, or of any contract or other agreement, law or
regulation to which Borrower is subject, and the same do not require the consent
or approval of any other person or entity, including without limitation, any
regulatory authority or governmental body of the United States, of any state or
of any political subdivision of the United States or of any State.
     (c) Financial Statements. The pro forma and projected financial statements
of Borrower which have been delivered to Lender, are complete and correct, and
fairly present the pro forma and projected financial condition and results of
operations of Borrower, as of the dates and for the periods stated.
     (d) Liabilities. As of the date hereof, Borrower has no material
liabilities, direct or contingent, other than those set forth in the pro forma
financial statements referenced in Section (c) immediately preceding above.
Borrower knows of no fact, circumstance, act, condition or development that will
or could cause a Material Adverse Change. “Material Adverse Change” is defined
as a material adverse effect on, as applicable (i) the validity, performance, or
enforceability of any Loan Document, (ii) the financial condition or business
operations of Borrower, or (iii) the ability of Borrower to fulfill its
obligations under the terms and conditions of the Loan Documents.
     (e) Litigation. Borrower is not involved in, or is not aware of the threat
of, any litigation, nor are there any outstanding or unpaid judgments against
Borrower.
     (f) Taxes. All tax returns required to be filed by Borrower in all
jurisdictions have been filed, and all taxes, assessments, fees and other
governmental charges upon Borrower or upon any of its property, income or
franchises, which are due and payable, have been paid, or adequate reserves
determined in conformity with United States generally accepted accounting
principles as promulgated by the Financial Accounting Standards Board (“GAAP”)
have been provided for payment thereof.
     (g) Purpose of Loan. The proceeds of any advances (i) are not and will not
be used directly or indirectly for the purpose of purchasing or carrying, or for
the purpose of extending

3



--------------------------------------------------------------------------------



 



credit to others for the purpose of purchasing or carrying, any “margin stock”
as that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System, as amended; and (ii) will be otherwise used for lawful purposes.
     (h) ERISA. All employee benefits plans maintained by Borrower are in
compliance with all funding and other requirements of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and none have been terminated
or have accrued any funding deficiency for which Borrower would be liable under
said statute.
     (i) Permits and Franchises, Etc. Borrower has all rights, licenses,
permits, franchises, patents, trademarks, trademark rights and copyrights that
are required in order for it to conduct its business as now conducted without
known conflict with the rights of others. Borrower is not aware of any fact or
condition that might cause any of such rights not to be renewed in due course.
     (j) Subsidiaries. Borrower has no subsidiaries and does not own any stock
in any other corporation or association. Borrower is not a member of any general
or limited partnership, joint venture or association of any type whatsoever.
     (k) Hazardous Wastes and Substances. Borrower and its properties are in
compliance in all material respects with applicable state and federal
environmental laws and regulations and Borrower is not aware of, and has not
received any notice of, any violation of any applicable state or federal
environmental law or regulation and there has not heretofore been filed any
complaint, nor commenced any administrative procedure, against Borrower, or any
of its predecessors, alleging a violation of any environmental law or
regulation. Except in compliance with relevant environmental laws, Borrower has
not installed, used, generated, stored or disposed of any hazardous waste, toxic
substance, asbestos or related material (“Hazardous Materials”) on its
properties. For the purposes of this Note, Hazardous Materials shall include,
but shall not be limited to, substances defined as “hazardous substances” or
“toxic substances” in the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §9061, et seq., Hazardous Materials
Transportation Act, 49 U.S.C. §1802, et seq., and the Resource Conservation and
Recovery Act, 42 U.S.C. §6901, et seq., or as “hazardous substances,” “hazardous
waste” or “pollutant or contaminant” in any other applicable federal, state or
local environmental law or regulation.
     (l) Compliance with Laws. Borrower is in compliance in all material
respects with all laws and orders of all governmental authorities that are
applicable to it or its business, operations or properties.
     (m) General. There are no significant material facts or conditions relating
to the Loan Documents, any of the Mortgaged Property (as defined in the Deed of
Trust), or the financial condition or business of Borrower that could,
collectively or individually, cause a Material Adverse Change and that have not
been related, in writing, to Lender as an attachment to this Note; and all
writings heretofore or hereafter exhibited or delivered to Lender by or on
behalf of Borrower are and will be genuine and in all respects what they purport
and appear to be.
     (n) Public Utility Holding Company Act. Neither Borrower nor any subsidiary
is a “holding company”, or “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, or a “public utility” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.

4



--------------------------------------------------------------------------------



 



     3. Affirmative Covenants. As an inducement to Lender to enter into this
Note, Borrower covenants and agrees that, from the date hereof and until
termination of this Note and payment in full of the obligation, unless otherwise
agreed to by Lender in writing:
     (a) Financial Statements and Other Information. Borrower and each guarantor
will promptly furnish or cause to be furnished to Lender copies of (i) such
information regarding their business and affairs and financial condition as
Lender may reasonably request, and (ii) without request, the following:
     (i) as soon as available and in any event within ninety (90) days after the
end of each fiscal year of Borrower, an audited balance sheet of Borrower as of
the close of such fiscal year and the related audited statements of income, cash
flows, contingent obligations and owners’ equity of Borrower for such year,
prepared in accordance with GAAP;
     (ii) as soon as available and in any event within fifteen (15) days after
the end of each calendar month, a balance sheet of Borrower as of the end of
such month and the related statements of income (including information relating
to the amount of commodity-based inventory sold), cash flows, contingent
obligations and owners’ equity of Borrower for such month;
     (iii) as soon as available and in any event within five (5) days after the
1st and 15th of each calendar month, a schedule of accounts receivable listing
all accounts receivable of Borrower as of the 1st and 15th of such month setting
forth (i) the name of each account debtor, together with a schedule of the date
each account is, or is expected to be, due and receivable or, as may be required
by Lender, detail by invoice number, amount, invoice date and terms, and (ii) an
aging of all accounts setting forth accounts 30 days past due or less, accounts
over 30 days past due less than 61 days past due, accounts over 60 days past due
but less than 91 days past due, accounts over 90 days past due but less than
121 days past due, and accounts over 120 days past due;
     (iv) as soon as available and in any event within thirty (30) days after
the filing of same, copies of all federal and state tax returns filed by
Borrower;
     (v) immediately upon becoming aware of the existence of, or any material
change in the status of, any litigation which could create a Material Adverse
Change if determined adversely against Borrower or any guarantor, a written
communication to Lender of such matter;
     (vi) immediately upon becoming aware of an Event of Default or the
existence of any condition or event that constitutes, or with notice or lapse of
time, or both, would constitute an Event of Default, a verbal notification to
Lender specifying the nature and period of existence thereof and what action
Borrower or any guarantors are taking or propose to take with respect thereto
and, immediately thereafter, a written confirmation to Lender of such matters;
     (vii) immediately upon becoming aware that any person has given notice or
taken any other action with respect to a claimed default under any material
indenture, mortgage, deed of trust, promissory note, loan agreement, note
agreement or joint venture agreement or any other material agreement or
undertaking to which Borrower, any guarantor or any subsidiary of Borrower is a
party, a verbal notification to Lender

5



--------------------------------------------------------------------------------



 



specifying the notice given or action taken by such person and the nature of the
claimed default and what action Borrower or any guarantors are taking or propose
to take with respect thereto and, immediately thereafter, a written
communication to Lender of such matters; and
     (viii) immediately upon becoming aware of the commencement of any material
action or material proceeding against Borrower, a guarantor, any subsidiary of
Borrower or any of their respective properties by any governmental agency,
including, without limitation, the Internal Revenue Service, the Environmental
Protection Agency, the U.S. Department of Energy or the Federal Energy
Regulatory Commission, a written communication to Lender of such matter. All
financial statements, schedules and other financial information delivered by
Borrower hereunder shall be prepared in conformity with GAAP and all such items
delivered hereunder shall be certified as true and correct by the President or
Chief Financial Officer of Borrower, by signature and date thereon.
     (b) Taxes and Other Liens. Borrower will pay and discharge or cause to be
paid and discharged all taxes, assessments and governmental charges or levies
imposed upon either of them or upon their respective income and profits or upon
any of their respective property, real, personal or mixed, or upon any part
thereof, before the same shall become in default, as well as all lawful claims
for labor, materials and supplies or otherwise, which, if not paid, might become
a lien upon such properties or any part thereof; provided that Borrower shall
not be required to pay and discharge or cause to be paid or discharged any such
tax, assessment, charge, levy or claim contested by it in good faith by
appropriate proceedings if it shall have set up adequate reserves therefor in
conformity with GAAP; and provided, further, that the immediately preceding
proviso shall not apply to any lien imposed by the U. S. Government for failure
to pay income, payroll, FICA or similar taxes, and payment with respect to any
such tax, assessment, charge, levy or claim shall be made before any property of
Borrower shall be seized and sold in satisfaction thereof.
     (c) Discharge of Contractual Obligations. Borrower will, in all material
respects, do and perform every act and discharge all of the obligations provided
to be performed and discharged under the Loan Documents, and any and all of the
instruments or documents referred to or mentioned herein at the time or times
and in the manner required.
     (d) Legal Status. Borrower will do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its existence, rights,
licenses, patents, trademarks, trademark rights, copyrights, permits and
franchises and comply in all material respects with all laws and regulations
applicable to it, and, further, comply with all applicable laws and regulations,
whether now in effect or hereafter enacted or promulgated by any governmental
authority having jurisdiction over any of its assets or properties,
noncompliance with which could cause a Material Adverse Change.
     (e) Indemnification. Borrower agrees to indemnify and defend Lender, its
officers, directors, shareholders, employees, and affiliates (collectively
“Indemnitee”), from and against any and all liabilities, obligations, claims,
losses, damages, penalties, actions, judgments, suits, remedial actions, costs,
expenses or disbursements (collectively, “Claims”) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against Indemnitee
growing out of or resulting from (i) the Loan Documents and the transactions and
events at any time associated therewith (including, without limitation, the
enforcement of the Loan Documents and the defense of Indemnitee’s actions and
inactions in connection with the loans hereunder), except to the limited extent
such Claims are proximately caused by Indemnitee’s willful misconduct; (ii) the

6



--------------------------------------------------------------------------------



 



presence of any Hazardous Materials on or under the properties covered by the
Deeds of Trusts; (iii) any activity carried on or undertaken on or off the
properties covered by the Deeds of Trusts, whether prior to or during the term
hereof and whether by Borrower or by any third person, in connection with the
treatment, storage, recycling, removal, handling or disposal of Hazardous
Materials at any time located on or under the properties covered by the Deeds of
Trust; or (iv) Borrower’s intellectual property. Indemnitee shall have the right
to defend any such Claims, employing its attorneys therefore. While Borrower
shall also be entitled to employ its own attorneys and to participate in the
defense of any such Claims, Indemnitee shall, if not furnished with reasonable
indemnity, have the right to compromise and adjust all such Claims against
Indemnitee. The covenants and conditions of this section shall at all times be
construed to be personal covenants in favor of Indemnitee and such covenants and
conditions shall remain in full force and effect notwithstanding the payment in
full of the obligation and the release, either partially or wholly, of the lien
in favor of Borrower or any foreclosure thereunder. All such Claims as may be
paid by Indemnitee shall bear interest at the Highest Lawful Rate per annum
until paid by Borrower or any guarantors and shall be part of the obligation.
THE PARTIES HERETO INTEND FOR THE PROVISIONS OF THIS PARAGRAPH TO APPLY TO AND
PROTECT EACH INDEMNIFIED PARTY FROM THE CONSEQUENCES OF STRICT LIABILITY IMPOSED
OR THREATENED TO BE IMPOSED ON ANY INDEMNIFIED PARTY AS WELL AS FROM THE
CONSEQUENCES OF ITS OWN NEGLIGENCE (EXCLUDING GROSS NEGLIGENCE), WHETHER OR NOT
THAT NEGLIGENCE IS THE SOLE, CONTRIBUTING OR CONCURRING CAUSE OF ANY CLAIMS
INDEMNIFIED AGAINST IN THIS PARAGRAPH.
     (f) Curing of Defects. Borrower will promptly cure any material defects in
the execution and delivery of any of the Loan Documents, and in any other
instrument or document referred to or mentioned herein. Borrower will
immediately execute and deliver to Lender, upon request, all such other and
further instruments as may be reasonably required or desired by Lender from time
to time in compliance with or accomplishment of the covenants and agreements of
Borrower made in the Loan Documents, provided such inspection and copying is
done at Lender’s expense and does not disrupt Borrower’s normal business
operations.
     (g) Inspection and Appraisal. (i) Borrower will grant Lender access to all
of its books and records, and allow inspection and copying of same by Lender or
its designated representatives at any time during normal business hours or such
other time as Lender may reasonably request, and (ii) at Lender’s request,
Borrower will furnish to Lender an appraisal or updated appraisal of all or a
portion of the collateral as specified by Lender, prepared by an appraiser
acceptable to Lender, in each case at Borrower’s expense.
     (h) Notices. Borrower will give prompt written notice to Lender of any
proceedings instituted against it by or in any federal or state court or before
any commission or other regulatory body, federal, state or local, which, if
adversely determined, could cause a Material Adverse Change.
     (i) Compliance. Borrower will observe and comply with:
     (i) all laws, statutes, codes, acts, ordinances, rules, regulations,
directions and requirements of all federal, state, county, municipal and other
governments, departments, commissions, boards, courts, authorities, officials
and officers, domestic and foreign, where the failure to observe or comply could
cause a Material Adverse Change; and

7



--------------------------------------------------------------------------------



 



     (ii) all orders, judgments, decrees, injunctions, certificates, franchises,
permits, licenses and authorizations of all federal, state, county, municipal
and other governments, departments, commissions, boards, courts, authorities,
officials and officers, domestic and foreign, where the failure to observe or
comply could cause a Material Adverse Change.
     (j) Compliance with Environmental Laws. Borrower is and will remain in
compliance in all material respects with all state and federal environmental
laws and regulations and Borrower will not place or permit to be placed any
Hazardous Materials on any of its properties in violation of applicable state
and federal environmental laws. In the event Borrower should discover any
Hazardous Materials on any of its properties which could result in a breach of
the foregoing covenant, it shall notify Lender within three (3) days after such
discovery. Borrower shall dispose of all material amounts of Hazardous Materials
generated by it only at facilities and/or with carriers that maintain valid
governmental permits under the Resource Conservation and Recovery Act, 42 U.S.C.
§6901. In the event of any notice or filing of any complaint or commencement of
any administrative hearing or procedure against Borrower alleging a violation of
any environmental law or regulation, Borrower shall give notice to Lender within
five (5) days after Borrower has received notice of such notice or filing.
     4. Negative Covenants. As an inducement to Lender to enter into this Note,
Borrower hereby covenants and agrees that, from the date hereof and until
termination of this Note and payment in full of the obligation, unless otherwise
agreed to by Lender in writing:
     (a) Liens. Borrower will not create, assume or suffer to exist any lien
upon any of its properties or assets now owned or hereafter acquired or acquire
or agree to acquire any property under any conditional sale agreement or other
title retention agreement, excluding, however, from the operation of this
section:
     (i) liens in favor of Citibank, N.A., a national banking association as
evidenced by one or more security documents executed from time to time;
     (ii) deposits or pledges to secure payments of workmen’s compensation,
unemployment insurance, old age pensions or other social security;
     (iii) deposits or pledges to secure performance of bids, tenders, contracts
(other than contracts for the payment of money), leases, public or statutory
obligations, surety or appeal bonds, or other deposits or pledges for purposes
of like general nature in the ordinary course of business;
     (iv) Liens for taxes, assessments or other governmental charges or levies
that are not delinquent or that are in good faith being contested or litigated,
if such reserve as shall be required by GAAP shall have been made therefor,
provided, that this exception shall not allow any lien imposed by the U.S.
Government for failure to pay income, payroll, FICA or similar taxes;
     (v) mechanics’, carriers’, workmen’s, repairman’s or other like liens
arising in the ordinary course of business securing obligations less than
forty-five (45) days from the date of invoice, and on which no suit to foreclose
has been filed, or which are in good faith being contested or litigated, if such
reserve as shall be required by GAAP shall have been made therefor;

8



--------------------------------------------------------------------------------



 



     (v) Liens created by or resulting from any litigation or legal proceeding
that is currently being contested in good faith by appropriate proceedings, if
such reserve as shall be required by GAAP shall have been made therefor;
     (vi) Liens, charges and encumbrances incidental to the conduct of its
business or the ownership of its properties or assets, which were not incurred
in connection with the borrowing of money or the obtaining of advances or credit
and that do not materially detract from the value of such property or assets or
materially impair the use thereof in the operation of its business;
     (vii) landlords’ liens for rental not yet due and payable;
     (viii) Liens securing this Note.
     (b) Indebtedness. Borrower will not create, assume, incur or have
outstanding, or in any manner become or be liable directly or indirectly
(whether by way of guaranty or otherwise) in respect of, any indebtedness for
borrowed money or the purchase price of any property (including direct, indirect
and capitalized leases), excluding, however, from the operation of this section:
     (i) the Multiple Advance Term Note and Revolver Note (collectively, the
“Citibank Notes”), both by and between Borrower and Citibank, N.A. of even date
herewith, and any other indebtedness of Borrower to Citibank, N.A. or its
affiliates;
     (ii) accounts payable for services furnished and for the purchase price of
materials and supplies acquired in the ordinary course of their business, not
more than forty-five (45) days from the date of invoice; and
     (ii) this Note and Promissory Note in the amount of $1,514,420.87 by and
between Borrower and Lender of even date herewith (the “1,514,420.87 Note”)
     (c) ERISA Compliance. Borrower will not at any time permit any plan subject
to ERISA maintained by it to (i) engage in any “prohibited transaction” as such
term is defined in Section 4975 of the Internal Revenue Code of 1986, as
amended; (ii) incur any “accumulated funding deficiency” as such term is defined
in Section 302 of ERISA; or (iii) terminate any such plan in a manner which
could result in the imposition of a lien on its property pursuant to
Section 4068 of ERISA.
     (d) Investments. Borrower will not make or commit to make, any advance,
loan, extension of credit or capital contribution to, or purchase any stock,
bonds, notes, debentures or other securities of, or make any other investment in
any person, or accept any item in satisfaction of indebtedness (all of the
aforesaid transactions being herein called “Investments”), except:
     (i) Investments in accounts, contract rights and chattel paper (as defined
in the Uniform Commercial Code), and notes receivable, arising or acquired in
the ordinary course of business; and
     (ii) Investments with maturities of not more than 180 days in direct
obligations of the United States of America, or obligations, the principal and
interest of which are unconditionally guaranteed by the United States of
America.

9



--------------------------------------------------------------------------------



 



     (e) Mergers, Consolidations. Borrower will not (i) amend or otherwise
modify its organizational documents, (ii) change its structure in any manner
that could cause a Material Adverse Change; (iii) form any new subsidiary;
(iv) consolidate with or merge into, or acquire any party or permit any party to
consolidate with or merge into, or acquire it; or (v) dissolve or liquidate.
     (f) Dividends and Distributions. Borrower will not declare, pay or make any
loans, advances, dividends or distributions of any kind to its members, or make
any other distribution on account of any ownership interest in it, except that
Borrower may: (1) pay salaries in the ordinary course of business to Bruce Max
Hardy and Brock Michael Hardy in an amount not to exceed $400,000 annually,
(2) make cash distributions to its members in an amount not to exceed each such
member’s federal income tax liability resulting from allocation of net income of
Borrower to such member; provided that no such distribution to any member of
Borrower shall exceed 38% of the income so allocated to such member; and (3) pay
cash dividends to holders of preferred units of Borrower in accordance with the
Borrower’s company agreement provided to Lender at Closing, so long as an Event
of Default has not occurred and is not continuing on the date of such payment
and such payment will not result in an Event of Default. Borrower will not
purchase, acquire or redeem or retire any ownership interest in Borrower.
     (g) Transactions with Affiliates. Borrower will not, directly or
indirectly, enter into any transaction (including, but not limited to, the sale
or exchange of property or the rendering of services) with any of its
affiliates, other than in the ordinary course of business and upon fair and
reasonable terms no less favorable than Borrower could obtain or could become
entitled to in an arm’s length transaction with a person that was not an
affiliate.
     (h) Accounting Method and Fiscal Year. Borrower will not make any change in
its present accounting method or change its present fiscal year.
     (i) Nature of Business. Borrower will not make any substantial change in
the nature of its businesses as now conducted.
     (j) Membership Interests of Borrower. The membership interests of Borrower
shall not be transferred or assigned to a Person other than any guarantor or
Borrower, and Borrower shall not issue any new membership interests or other
securities of Borrower.
     (l) Line of Business. Borrower will not engage in any line of business
other than that in which it is presently engaged.
     (m) Debt Service Coverage Ratio. Borrower will not permit the ratio of its
EBITDA to Debt Service to be less than 1.25 to 1.00. This ratio shall be
calculated at the end of each fiscal quarter using the results (i) of the fiscal
quarter ending March 31, 2009, (ii) of the two (2) preceding fiscal quarters
ending June 30, 2009, (iii) of the three (3) preceding fiscal quarters ending
September 30, 2009, and (iv) of the four (4) preceding fiscal quarters ending
with the fiscal quarter for which the measurement is being made beginning with
the fiscal quarter ending December 31, 2009. “EBITDA” means for any period,
Borrower’s earnings during such period from continuing operations, before
provision for interest expense, income taxes, depreciation, depletion,
amortization, deferred employee compensation expense, gains and losses on asset
sales and other non-cash charges. “Debt Service” means for any period, the
aggregate amount of (i) required principal payments under the Citibank Notes,
this Note, the Deed of Trust Note or any other indebtedness for borrowed money
during such period; and (ii) the required interest

10



--------------------------------------------------------------------------------



 



payments under the Citibank Notes, this Note, the Deed of Trust Note or any
other indebtedness for borrowed money during such period.
     (n) Debt to EBITDA Ratio. Borrower will not permit the ratio of its Total
Debt to EBITDA to be in excess of (a) 2.50 to 1.00 prior to March 31, 2010, and
(b) 2.00 to 1.00 from and after March 31, 2010. “Total Debt” means all
indebtedness owing by Borrower to Lender or any other Person. This ratio shall
be calculated at the end of each fiscal quarter using the results (i) of the two
(2) preceding fiscal quarters ending June 30, 2009, (ii) of the three
(3) preceding fiscal quarters ending September 30, 2009, and (iii) of the four
(4) preceding fiscal quarters ending with the fiscal quarter for which the
measurement is being made beginning with the fiscal quarter ending December 31,
2009.
     (o) Net Worth. At all times, Borrower’s Net Worth shall not be less than
$4,000,000.00 plus fifty percent (50%) of Borrower’s net income (determined in
accordance with GAAP). "Net Worth” means Borrower’s aggregate member paid-in
capital and retained earnings, both as determined in accordance with GAAP, plus
all unpaid principal on the this Note.
     5. Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:
     (a) Failure to Pay. The Borrower shall fail to pay when due (i) any
principal payment required under the terms of this Note or (ii) any interest or
other payment required under the terms of this Note;
     (b) Breach of Agreements. The Borrower shall breach, in any material
respect, its obligations under (i) this Note or any document or instrument
evidencing or securing the repayment of this Note, including, without
limitation, the Deed of Trust, (ii) any other Loan Document, or (iii) that
certain Asset Purchase Agreement of even date herewith by and between Borrower
and Lender;
     (c) Default under Other Indebtedness. Any default or event of default shall
occur under the terms applicable to any indebtedness for borrowed money of the
Borrower (other than under this Note), including but not limited to, a default
or event of default under the $1,514,420.87 Note or the Citibank Notes, or under
the terms applicable to any other monetary obligation of the Borrower (except
any obligation which at the time is being contested in good faith by appropriate
proceedings and with respect to which the Borrower shall have set aside on its
books adequate reserves);
     (d) Voluntary Bankruptcy or Insolvency Proceedings. The Borrower shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or

11



--------------------------------------------------------------------------------



 



     (e) Involuntary Bankruptcy or Insolvency Proceedings. A proceeding for the
appointment of a receiver, trustee, liquidator or custodian of the Borrower or
of all or a substantial part of the Borrower’s property, or an involuntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to the Borrower or the Borrower’s debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect shall be commenced and an order
for relief entered or such proceeding shall not be dismissed or discharged
within thirty (30) days of commencement.
     It is the intent of the payee of this Note and Borrower in the execution of
this Note and all other instruments now or hereafter securing or related to this
Note to contract in strict compliance with applicable usury law. In furtherance
thereof, the said payee and Borrower stipulate and agree that none of the terms
and provisions contained in this Note, or in any other instrument executed in
connection herewith, shall ever be construed to create a contract to pay for the
use, forbearance or detention of money, at a rate in excess of the Highest
Lawful Rate; that neither Borrower nor any guarantors, endorsers or other
parties now or hereafter becoming liable for payment of this Note shall ever be
obligated or required to pay interest on this Note at a rate in excess of the
Highest Lawful Rate; and that the provisions of this paragraph shall control
over all other provisions of this Note and any other instruments now or
hereafter executed in connection herewith which may be in apparent conflict
herewith. The holder of this Note expressly disavows any intention to charge or
collect excessive unearned interest or finance charges in the event the maturity
of this Note is accelerated. If the maturity of this Note shall be accelerated
for any reason or if the principal of this Note is paid prior to the end of the
term of this Note, and as a result thereof the interest received for the actual
period of existence of the loan evidenced by this Note exceeds the Highest
Lawful Rate, the holder of this Note shall, at its option, either refund to
Borrower the amount of such excess or credit the amount of such excess against
the principal balance of this Note then outstanding and thereby shall render
inapplicable any and all penalties of any kind provided by applicable law as a
result of such excess interest. In the event that the said payee or any other
holder of this Note shall contract for, charge or receive any amount or amounts
and/or any other thing of value which are determined to constitute interest
which would increase the effective interest rate on this Note to a rate in
excess of the Highest Lawful Rate, an amount equal to interest in excess of the
Highest Lawful Rate shall, upon such determination, at the option of the holder
of this Note, be either immediately returned to Borrower or credited against the
principal balance of this Note then outstanding, in which event any and all
penalties of any kind under applicable law as a result of such excess interest
shall be inapplicable. By execution of this Note Borrower acknowledges that it
believes the loan evidenced by this Note to be non-usurious and agrees that if,
at any time, Borrower should have reason to believe that such loan is in fact
usurious, it will give the holder of this Note notice of such condition and
Borrower agrees that said holder shall have ninety (90) days in which to make
appropriate refund or other adjustment in order to correct such condition if in
fact such exists. The term “applicable law” as used in this Note shall mean the
laws of the State of Texas or the laws of the United States, whichever laws
allow the greater rate of interest, as such laws now exist or may be changed or
amended or come into effect in the future.
     Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or through any bankruptcy, receivership, probate
or other court proceedings or if this Note is placed in the hands of attorneys
for collection after default, Borrower and all endorsers, guarantors and
sureties of this Note jointly and severally agree to pay to the holder of this
Note in addition to the principal and interest due and payable hereon all the
costs and expenses of said holder in enforcing this Note including, without
limitation, reasonable attorneys’ fees and legal expenses.

12



--------------------------------------------------------------------------------



 



     Borrower and all endorsers, guarantors and sureties of this Note and all
other persons liable or to become liable on this Note severally waive
presentment for payment, demand, notice of demand and of dishonor and nonpayment
of this Note, notice of acceleration, notice of intention to accelerate the
maturity of this Note, protest and notice of protest, diligence in collecting,
and the bringing of suit against any other party, and agree to all renewals,
extensions, modifications, partial payments, releases or substitutions of
security, in whole or in part, with or without notice, before or after maturity.
     6. Waiver of Jury; Binding Arbitration. Any claim or controversy (“Claim”)
between the parties, whether arising in contract or tort or by statute
including, but not limited to, Claims resulting from or relating to this Note or
any Loan Document shall, upon the request of either party, be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9, US
Code). Arbitration proceedings will be conducted in accordance with the
applicable rules for the arbitration of disputes of the American Arbitration
Association or any successor thereof. The arbitration shall be conducted in any
U.S. state where real or tangible personal property collateral for the credit is
located or if there is no such collateral, in Texas. The arbitration hearing
shall commence within 90 days of the demand for arbitration and close within 90
days of commencement, and any award, which may include legal fees, shall be
issued (with a brief written statement of the reasons therefor) within 30 days
of the close of hearing. Any dispute concerning whether a claim is arbitrable or
barred by the statute of limitations shall be determined by the arbitrator. This
arbitration provision is not intended to limit the right of any party to
exercise self-help remedies, to seek and obtain interim or provisional relief of
any kind or to initiate judicial or non-judicial foreclosure against any real or
personal property collateral. BY AGREEING TO BINDING ARBITRATION, THE PARTIES
IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM. FURTHERMORE, IF FOR ANY REASON A CLAIM IS NOT ARBITRATED,
THE PARTIES IRREVOCABLY AND VOLUNTARILY AGREE TO WAIVE ANY RIGHT TO A TRIAL BY
JURY IN RESPECT OF SUCH CLAIM.
     THIS NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER SHALL BE
GOVERNED FOR ALL PURPOSES BY THE LAW OF THE STATE OF TEXAS AND THE LAW OF THE
UNITED STATES APPLICABLE TO TRANSACTIONS WITHIN SUCH STATE.
     THIS WRITTEN NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     7. Counterparts. This Note may be executed in counterparts, which shall
collectively constitute one original document.

13



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

                 
 
                LENDER:   BORROWER:    
 
                UNITED FUEL & ENERGY CORPORATION,
a Texas corporation   PROPANE DIRECT
ENTERPRISES, LLC    
 
               
By:
  /s/ William C. Bousema
 
  By:   /s/ Brock Hardy
 
    Printed Name: William C. Bousema   Printed Name: Brock Hardy     Title: EVP,
CFO & Secretary   Title: President    

14